Citation Nr: 0838993	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  02-03 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed residuals of 
heat stroke.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and his wife.




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 RO rating decision.  

The veteran participated in an informal conference with the 
RO's Decision Review Officer (DRO) in July 2001.  

In December 2003 and February 2005, the Board remanded the 
issue on appeal to the RO for additional evidentiary 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The medical evidence shows the in-service heat stroke 
with renal failure to have resolved during service without 
currently demonstrated residual disability.   


CONCLUSION OF LAW

The veteran does not have residual disability due to a heat 
stroke that was incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002, 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2004, the RO sent the veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the September 2004 Supplemental Statement 
of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The April 2004 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities.  

The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran before the rating decision.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the September 2004 SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In a May 2006 letter, the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

The veteran was afforded two VA examinations in May 2001 and 
two further VA examinations, in September and October 2006, 
for the express purpose of determining whether his claimed 
disorder is due to military service.  

The Board accordingly finds no reason to remand for further 
examination.  

The veteran has been advised of his entitlement to a hearing 
before the RO and before the Board in conjunction with the 
issue on appeal.  He requested and has been afforded an 
informal hearing before the RO's Decision Review Officer 
(DRO).  He did not request a formal hearing before the RO or 
the Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as hypertension, when a chronic disease manifests itself 
in service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran currently has the same condition.  
38 C.F.R. § 3.303(b)  

The Board notes that in this case the criteria for 
presumptive service connection under 38 C.F.R. § 3.307 are 
not met since the evidence of record does not show a current 
"chronic" disability as defined in 38 C.F.R. § 3.309(a).  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) also provides that service connection 
may be granted where a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and the evidence shows (a) a continuity of 
related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In this case, the veteran's service treatment record (STR) 
clearly shows that the veteran experienced a heat stroke and 
renal failure during service.  In particular, an inpatient 
treatment record from May 1991 shows a diagnosis of heat 
stroke and acute renal failure secondary to an acute tubular 
necrosis.  

However, to establish service connection, the veteran must 
additionally show that a current disability has resulted from 
that in-service condition or injury.  Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet App 
223, 225 (1992) (entitlement to service connected disease or 
injury is limited to cases that have resulted in a current 
disability related to an injury or disease incurred in 
service).  Existence of current disability must be shown by 
competent medical evidence.  Degmetich, 104 F.3d at 1332.  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  

In that regard, the veteran's STR show that the veteran's 
heat stroke and renal failure had resolved during in-service.  
For instance, a January 1992 medical evaluation reported that 
there were no significant residuals of the heat stroke.  A 
diagnosis of heat stroke with acute renal failure - resolved 
was reported.  Based on that evaluation, a Medical Evaluation 
Board in January 1992 found that continuation on active duty 
was not medically contraindicated.  Later, July 1994 and 
January 1996 progressive notes reported the veteran's medical 
history as heat stroke and acute renal failure (ARF) 
resolved.  

The record on appeal also contains five post-service medical 
opinions addressing the likely etiology of any current 
disorder(s).  As noted, the opinions are conflicting.  

In favor of the claim, the file contains an April 2001 
letter, a private (non-VA) physician purportedly the 
veteran's treating physician.  In the letter, the physician 
indicated that he believed the veteran's heat stroke with 
renal failure should be service connected and felt that, 
since the veteran's STR show that he was put on permanent 
duty restrictions, "the problem[] . . .  resulted in 
permanent disability."  

However, there is contrary evidence in the form  of four VA 
examinations to determine if the veteran currently suffers 
residual disability due to the in-service heat stroke.  

First, the veteran underwent a VA neurological examination in 
May 2001.  The examiner performed a thorough clinical 
examination and noted his observations.  He found blood 
pressure of 84/40 and 50/40, when the veteran stood up.  
Accordingly, he diagnosed a mild case of orthostatic 
hypotension.  However, he specifically noted that he found no 
evidence of a neurological disorder and opined that the 
orthostatic hypotension was unrelated to heat stroke and was 
benign.  

In an August 2001 addendum opinion, the VA examiner clarified 
that he reviewed the claims file for the May 2001 
examination.  He also reiterated that the veteran had no 
neurological disabilities whatsoever that were related to the 
in-service heat stroke.  The examiner emphasized that the 
veteran's low blood pressure was totally unrelated to the in-
service heat stroke.  

The veteran then underwent a VA genitourinary examination in 
May 2001.  The examiner reviewed the veteran's claims file 
and recorded the relevant medical history, including the 
veteran's report of having been successfully treated for 
renal failure while still in service and having no recurrence 
of renal failure post-service.  After also performing a 
physical examination and reviewing laboratory data, the 
examiner diagnosed "history of renal failure secondary to 
rhabdomyolysis" and then opined that, since the veteran's 
creatinine was normal and a urinalysis was negative, it was 
less likely that his current symptoms were related to ongoing 
kidney dysfunction.  

More recently, in September 2006, the veteran underwent a 
second VA neurology examination.  The examiner reviewed the 
veteran's claims file and recorded a relevant medical history 
and the current complaints of frequent and easy dehydration.  

The veteran reported that his urine darkened when he was 
dehydrated, which the examiner explained was fairly good 
evidence of good renal functioning.  After a physical 
examination, the examiner concluded that there was no 
clinical evidence for any central nervous system or 
peripheral nervous system dysfunction.  The examiner further 
opined that, since STR showed that the in-service renal 
dysfunction had resolved and returned to normal, no 
reasonable diagnosis of residual heat-related illnesses 
existed.  

Finally, in October 2006, the veteran underwent a general 
medical examination.  The examiner reviewed the claims file, 
presented a relevant medical history, and reported the 
current complaints of residuals to include headaches, feeling 
dizzy, having darkened urine and heat sensitivity.  After 
performing a physical examination of the veteran, the 
examiner diagnosed "heat stroke per past history and review 
of medical records."  

The VA examiner  then opined that, since he could not find a 
relationship between the two, it was less likely than not 
that the veteran had hypertension as a result of his in-
service heat stroke.  

These conflicting medical opinions are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free 
to assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).  

In fact, the Board has a duty to assess the credibility and 
probative value of medical evidence.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative weight of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the thoroughness and detail 
of the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993);  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  The Board may 
favor one medical opinion over another if it offers an 
adequate statement of reasons or bases.  See Owens, 7 Vet. 
App. at 433.  

In that regard, the Board assigns limited probative value to 
the private physician's April 2001 letter because he did not 
review the claims file or diagnose any current disorders.  He 
referred to the veteran having "problems" that, he 
believed, should be service connected.  However, he appeared 
to be referring back to the in-service incidents and not to 
any currently diagnosed residual manifestations of a 
disabling nature.  

The physician also did not provide a clear etiology opinion.  
On the contrary, Dr. JOW simply reasoned that the veteran's 
renal failure must be a permanent [current] disability since 
the veteran's in-service physicians put him on permanent duty 
restrictions.  

In contrast, the Board assigns significant weight to the 
results of the four VA examinations.  All of the examiners 
reviewed the claims file and performed a thorough examination 
of the veteran.  Each also provided a detailed rationale for 
his medical conclusion that the veteran was not currently 
experiencing residuals of the in-service heat stroke and 
renal failure.  

Accordingly, the most probative medical record of evidence 
establishes that the veteran does not have a current 
disability related to the in-service heat stroke.  

The Board has also considered the lay evidence of record.  In 
particular, in his formal appeal, the veteran stated that he 
continued to suffer from residuals of heat stroke.  In 
addition, the veteran's wife submitted a statement in April 
2001, explaining that the veteran got very tired and 
experienced shortness of breath when working outside during 
the summer.  

Moreover, at the DRO informal conference in July 2001, the 
veteran asserted that he had not been able to stay outside in 
the heat since the in-service heat stroke.  He also stated in 
the informal conference that he believed that the heat stroke 
resulted in permanent kidney damage since he currently 
experiences dizziness, fatigue and nausea, and could not stay 
outside in the heat.  He also expressed doubt that such 
symptoms were due to low blood pressure, since he was not 
told that he had low blood pressure after the in-service heat 
stroke.  

The veteran is certainly competent to report the continuity 
of his symptomatology since service. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition if the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, 
the record does not contain such a diagnosis.  

Therefore, the veteran, as a lay person, is not competent to 
opine as to medical etiology or render a medical diagnosis.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Grover 
v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu, 2 
Vet. App. at 494.  Rather, medical evidence relating the 
veteran's continuous symptomatology to a present condition is 
required.  See Layno v. Brown, 6 Vet. App.465, 469  (1994); 
Savage, 10 Vet. App. at 495-98.  The record on appeal in this 
case, as explained above, provides no such medical evidence.  

In any event, although the veteran may feel that his current 
symptomatology is related to the in-service heat stroke, the 
most probative medical evidence of record establishes that 
those symptoms are related to low-blood pressure.  The Board 
may differentiate between symptomatology attributable to a 
nonservice-connected disability and a service-connected 
disability if the medical evidence, such as in this case, 
makes the distinction. See Mittleider v. West, 11 Vet. 
App.181, 182 (1988) (per curiam)(citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996)).  

The Board is sympathetic to the veteran's belief that his 
symptoms are related to the in-service heat stroke.  However, 
the Board is bound by the medical evidence of record and 
cannot reach its own unsubstantiated medical conclusions. See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002)(citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc)); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Mittleider, 11 Vet. App.at 
182.  

In conclusion, a careful review of the entire record shows 
that the medical evidence of record does not establish a 
nexus between the veteran's in-service heat stroke and a 
current disability.  Therefore, the Board must find that 
service connection on a direct basis is not warranted.  See 
Degmetich, 104 F.3d at 1332; Rabideau, 2 Vet. App. at 143; 
Brammer 3 Vet. App. at 225.

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for the claimed residuals of heat stroke 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


